Citation Nr: 0329413	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-06 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1949 to June 1950 
and October 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.  In a March 1998 decision, the Board 
denied service connection for bilateral hearing loss.  In 
October 1998, the RO received an October 1998 VA treatment 
record that pertained to hearing loss, which the RO treated 
as a claim to reopen the previously denied claim for service 
connection of bilateral hearing loss.  By a May 1999 rating 
decision, the RO decided that the veteran's claim was not 
well-grounded.  In September 1999, the veteran filed a Notice 
of Disagreement with the rating decision and the RO issued a 
Statement of the Case in March 2000.  The veteran filed a 
Substantive Appeal in April 2000.  The Board remanded the 
claim to the RO in April 2001 to ensure due process.  
Thereafter, the case was returned to the Board for further 
appellate consideration.  In an August 2002 decision, the 
Board decided that the veteran had not submitted new and 
material evidence to reopen the previously denied claim for 
service connection of bilateral hearing loss.  

The veteran gave notice of appeal of the August 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The veteran through counsel and the 
Secretary of VA filed a Joint Motion for Remand and to Stay 
Proceedings.  The motion urged the Court to vacate and remand 
the August 2002 decision for failure of the Board to present 
sufficient reasons or bases to support its conclusion that VA 
provided adequate notice of the information and evidence 
necessary to substantiate the veteran's claim pursuant to 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  By Order signed 
in January 2003, the Court granted the motion, vacated the 
Board's decision, and remanded the matter for readjudication 
consistent with the motion.  Accordingly, this matter comes 
back before the Board.  

The Board notes that the veteran raised a 38 U.S.C.A. § 1151 
claim in a letter dated in August 2001.  The RO denied the 
claim and issued a Supplemental Statement of the Case in 
March 2002.  The veteran has not perfected an appeal of this 
determination to the Board; therefore, this issue is not 
before the Board. 

FINDINGS OF FACT

1.  By a March 1998 rating decision, the Board denied service 
connection for bilateral hearing loss and that decision 
became final as the veteran failed to appeal to the United 
States Court of Appeals for Veterans Claims.

2.  Evidence received subsequent to the March 1998 Board 
decision is so
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss.

3.  There is satisfactory evidence that the veteran was 
exposed to acoustical trauma during combat-related incidents 
in Korea, as the evidence is consistent with the 
circumstances, conditions, or hardships of his service.

3.  There is competent medical evidence of record that links 
the sensorineural hearing loss component of the veteran's 
currently diagnosed bilateral hearing impairment to 
acoustical trauma the veteran was exposed to during service.  


CONCLUSIONS OF LAW

1.  Evidence received since the March 1998 Board decision is 
new and material, and the claim for entitlement to service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2001).  

2.  Bilateral sensorineural hearing loss was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385, 3.304(d) 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The law provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under 38 C.F.R. § 3.156(a) (2001), new and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2002)).  As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

The Board notes that during the pendency of this appeal, 
there was a change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).  This act and implementing regulations 
set forth requirements for assisting a claimant in developing 
the facts pertinent to his or her claim.  

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  On August 25, 2003, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reiterated that section 3(a) of the VCAA, 38 
U.S.C.A. §§ 5103, 5103A, does not apply retroactively.  Kuzma 
v. Secretary of Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 
25, 2003) (citing Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002)).  The Federal Circuit expressly overruled Karnas v. 
Derwinsky, 1 Vet. App. 308 (1991) and Holliday v. Principi, 
14 Vet. App. 280 (2001).  As the veteran filed his claim 
prior to November 9, 2000, the VCAA does not apply to his 
claim.  

Prior to November 9, 2000, it was acknowledged that VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  The 
Board notes that the RO informed the veteran of the evidence 
needed to reopen his claim, as set forth in the May 1999 
rating decision, March 2000 Statement of the Case, and 
September 2001 Supplemental Statement of the Case (SSOC).  In 
the "reasons and bases" portion of the SSOC, the veteran 
was advised that in order to reopen a claim, new and material 
evidence must be presented.  The RO further advised the 
veteran that "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In 
correspondence dated in May 2001, the RO advised the veteran 
of the definition of new and material evidence and the VCAA.  
In response to the May 2001 correspondence, the veteran 
submitted a form in which he indicated that he had no further 
evidence or information to submit.  Based on the foregoing, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  

The Board remanded this case to the RO in April 2001 for 
consideration of additional evidence not previously 
considered by the RO.  The Board also instructed the RO to 
ensure that the notification requirements of section 3 of the 
VCAA were fulfilled.  On Remand, the RO reviewed the 
veteran's claim with consideration of VA treatment records 
dated from May 1998 to June 2000.  The September 2001 SSOC 
shows that the RO decided that the additional evidence was 
new but not material as the evidence did not reasonably link 
the veteran's current hearing loss to military service or 
establish a basis for a grant of service connection.  In 
regards to the VCAA, as discussed earlier, the Board is 
satisfied that the obligation imposed under 38 U.S.C.A. § 
5103(a) (West 1991) (the old law and law applicable to the 
veteran's claim) has been satisfied.  The Board concludes 
that the RO fully complied with the April 2001 Remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the claims file reveals that the claim for 
service connection for bilateral hearing loss was previously 
denied by a March 1998 Board decision.  The veteran was 
notified of this decision and his appellate rights, but he 
did not appeal the decision and it became final.  38 U.S.C.A. 
§§ 7104(b), 7266 (West 2002).  In October 1998, the RO 
received an October 1998 VA treatment record that pertained 
to hearing loss, which the RO treated as a claim to reopen 
the previously denied claim for service connection for 
bilateral hearing loss.  By a May 1999 rating decision, the 
RO decided that the veteran's claim was not well-grounded.  

Evidence associated with the claims file prior to the Board's 
March 1998 decision included the veteran's service medical 
records, which were negative for complaints of, findings of, 
or treatment for bilateral hearing loss.  The initial post-
service VA examination conducted in May 1953 showed no 
evidence of bilateral hearing loss or complaints thereof.  
The October 1955 VA examination report showed that the 
veteran complained of "buzzing" in his ear; an examination 
was normal.  A March 1961 inpatient treatment record noted a 
mild air conduction loss in the right ear.  In an April 1961 
medical statement from Dr. F.A.C., he indicated that he had 
seen the veteran in April 1954.  He noted that there was some 
difference in the veteran's hearing and that hearing in the 
left ear had diminished.  No audiometric examination report 
was produced to allow the VA to determine whether the 
veteran's noted hearing loss met the criteria for a hearing 
impairment under VA laws and regulations.  

In a May 1961 medical statement from Dr. W.H.B., he indicated 
that he first saw the veteran in December 1957 for an acute 
ear infection.  He reported that at that time an old 
perforation through the tympanic membrane was noted and that 
the veteran was treated on several occasions in 1958 for 
otitis media.  In a June 1961 medical statement from Dr. 
E.P.M., he indicated that he had seen the veteran in February 
1959 and noted that the veteran had had hearing loss for 
approximately three years.  No audiometric examination report 
was produced.  An August 1990 VA audiology examination 
revealed that the veteran's bilateral hearing loss met the 
criteria for a hearing impairment for VA ratings purposes 
under 38 C.F.R. § 3.385 (2003).  The examiner diagnosed 
moderate to severe mixed sensorineural hearing loss of the 
right ear and mild to severe hearing loss of the left ear.  
VA outpatient treatment records dated in July 1977 to 
November 1990 noted complaints of decreased hearing and 
included a record that noted a July 1982 audiogram revealed 
severe high frequency loss of the left ear and moderate to 
severe mixed hearing loss in the right ear.  VA treatment 
records dated from February 1991 to June 1997, including 
audiological examinations, noted bilateral hearing loss.  
There was also testimony of record that the veteran presented 
before a member of the Board in August 1993.  

The foregoing evidence did not show that the veteran incurred 
bilateral hearing loss from service.   None of the foregoing 
records contained a medical opinion associating the veteran's 
current bilateral hearing loss to service.  

Evidence associated with the claims file after the Board's 
March 1998 decision includes VA outpatient treatment records 
dated from July 1998 to June 2000.  The VA records continue 
to show that the veteran currently suffers from bilateral 
mild to profound sensorineural hearing loss.  The VA records 
do not contain a medical opinion associating the veteran's 
current bilateral hearing loss to service.  Thus, while the 
VA records are new, this evidence does not bear directly and 
substantially on the question of whether the veteran's 
bilateral hearing loss is related to service.  

Post-Court Remand, the veteran submitted an August 2003 
medical report from Dr. D.E.B., in which he related a portion 
of the veteran's bilateral hearing loss to service.  The 
Board finds that Dr. D.E.B.'s medical report is new and 
material as it bears directly and substantially on the 
question of the etiology of the veteran's bilateral hearing 
loss. Accordingly, having determined that new and material 
evidence has been submitted, the claim is reopened and the 
Board will proceed to evaluate the merits of the claim on the 
basis of all evidence of record after ensuring that the duty 
to assist the veteran has been satisfied.


Service Connection

After further review of the evidence, the Board notes that 
the veteran was not advised of all of the law and regulations 
pertinent to his claim in the March 2000 SOC and subsequent 
SSOCs.  Any deficiency in notice is considered moot given the 
Board's assessment that a full grant of the benefit sought on 
appeal is warranted.  Likewise, in light of the full grant of 
benefits in this decision, it is clear that sufficient 
evidence has been obtained to substantiate the veteran's 
claim.  

The competent medical evidence of record shows that the 
veteran is currently diagnosed with a bilateral hearing 
impairment as defined by VA regulation, 38 C.F.R. § 3.385 
(2002).  

The veteran contends that he was exposed to acoustical trauma 
during combat operations in Korea.  While the veteran's 
service medical records are absent any complaints of or 
findings of bilateral hearing loss during service, the 
veteran's DD Form 214 shows that he received awards 
indicative of participation in combat operations in Korea.  
He was awarded the Korean Service Medal and Purple Heart 
Medal.  Therefore, even though there is no official record 
that the veteran was exposed to acoustical trauma during 
service, the Board finds that the veteran has presented 
satisfactory evidence that he was exposed to acoustical 
trauma during combat-related incidents, as this evidence is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2003); Collette v. Brown, 82 F.3d 389 (1996).  

The only question remaining is whether there is competent 
medical evidence that links the currently diagnosed bilateral 
hearing impairment to the acoustical trauma the veteran was 
exposed to during service.  According to Dr. D.E.B.'s August 
2003 report, an audiogram he conducted in May 2003 showed 
high frequency sensorineural hearing impairment in the left 
ear that was characteristic of noise exposure.  Dr. D.E.B. 
reported that in the right ear, the audiogram showed mixed 
hearing loss or flat sensorineural hearing impairment with an 
additional conductive component that resulted in a moderately 
severe hearing impairment.  Dr. D.E.B. maintained that the 
veteran's high frequency sensorineural hearing impairment was 
consistent with his history of noise exposure and the 
conductive component in the right ear was related to his 
chronic ear infection.  The Board finds that Dr. D.E.B.'s 
opinion links the sensorineural hearing loss component of the 
veteran's bilateral hearing impairment to acoustical trauma 
the veteran was exposed to during service.  The weight of the 
evidence is in favor of the veteran's claim.  Accordingly, 
service connection for bilateral sensorineural hearing loss 
is warranted.  


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

